The plaintiff in error, hereinafter called defendant, was convicted in the county court of Pittsburg county on a charge of having the unlawful possession of intoxicating liquor, and he was sentenced to a term of 60 days in the county jail and to pay a fine of $150.
Judgment in this case was entered on June 9, 1930. The appeal was lodged in this court on September 2, 1930. No order extending the time in which to file the appeal was made. There is an order extending the time to make and serve the case-made; this order does not extend the time to file the appeal. Buxton v. State, *Page 449 41 Okla. Cr. 376, 273 P. 372; Miller v. State, 41 Okla. Cr. 367,273 P. 374.
In misdemeanor cases, the appeal must be taken within 60 days after the judgment is rendered, unless the court or judge, for good cause shown, extend the time not exceeding 60 days' additional. Section 2808, Comp. St. 1921. Unless the record affirmatively shows that the court extended the time beyond the 60-day period fixed by statute, an appeal filed after the expiration of said 60 days is too late, and this court does not acquire jurisdiction.
The attempted appeal is dismissed.
DAVENPORT, P. J., and CHAPPELL, J., concur.